Citation Nr: 0822590	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970 and from August 1971 to August 1974.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, granted entitlement to 
service connection for diabetes mellitus with an initial 
rating of 10 percent, effective May 24, 2004, and denied 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.  

In May 2008, the veteran provided testimony at a hearing 
before the undersigned at the Waco RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy of the 
upper or lower extremities.

2.  The veteran's diabetes mellitus has requires treatment 
with a restricted diet; it has not required insulin, an oral 
hypoglycemic agent, or regulation of activities.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper and lower extremities 
was not incurred in service and is not proximately due to or 
the result of a service-connected disease or disability.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2007).  

2.  The criteria for an initial rating in excess of 10 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.120, Diagnostic 
Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to the issue of entitlement to a higher initial 
rating for diabetes mellitus, the courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements. See Dunlap, 
21 Vet. App. at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008).  There has been no allegation of prejudice in 
this case.

The RO issued a letter in July 2004 that notified the veteran 
of the evidence needed to substantiate entitlement to his 
claims for service connection.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the July 2004 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claims on appeal.

The veteran has substantiated his status as a veteran.  He 
was notified of all remaining elements of the Dingess notice, 
in a letter dated in March 2006.  Although this notice was 
provided after the initial adjudication of the claim, the 
timing deficiency was cured by readjudication of the claim in 
a February 2008, supplemental statement of the case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection Claim

Legal Criteria

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he incurred peripheral neuropathy 
of the upper and lower extremities as secondary to his 
service-connected diabetes mellitus.  The medical evidence of 
record shows that while the veteran has complained of 
tingling, numbness, fairly extensive evaluations have not 
shown peripheral neuropathy.  

VA examinations in August 2004, December 2006, and July 2007, 
to evaluate the effects of diabetes mellitus, yielded no 
findings of peripheral neuropathy.  In July 2007 a sensory 
examination was normal with intact soft touch, vibration, and 
sharp/dull discrimination in the upper and lower extremities 
and motor strength was also normal in all extremities.  

The veteran was noted to have some loss of sensation of the 
feet during outpatient treatment at the VA Medical Center 
(VAMC) in August 2005 and December 2006; however, nerve 
conduction studies of the lower and upper extremities 
performed in September 2005 and June 2007 were normal.  The 
veteran was specifically found to not have peripheral 
neuropathy.  

In sum, there is no competent medical evidence of peripheral 
neuropathy.  The evidence of record, including the three VA 
examination reports and the findings of the VAMC nerve 
conduction studies, weigh against a finding that the veteran 
has current peripheral neuropathy of the upper and lower 
extremities.  Absent such evidence the necessary element for 
service connection of a current disability is not shown.

The Board has considered the veteran's statements and 
testimony that he has peripheral neuropathy of the upper and 
lower extremities.  While the veteran is competent to report 
current symptomatology, such as numbness and tingling of the 
extremities, as a layperson, he is not competent to offer 
opinions on medical diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

The evidence is therefore against a finding of any current 
disability due to service.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Diagnostic Code 7913 for rating diabetes provides that when 
diabetes mellitus is manageable by restricted diet only, a 10 
percent rating is appropriate.  When diabetes mellitus 
requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet, a 20 percent 
evaluation is merited.  When insulin, restricted diet, and 
regulation of activities are required, it is evaluated as 40 
percent disabling.  38 C.F.R. § 4.119, Code 7913.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Analysis

Records of outpatient treatment from the VAMC show that the 
veteran's diabetes mellitus has been consistently managed by 
restricted diet.  Similarly, upon VA examinations in August 
2004, December 2006, and July 2007, the veteran reported that 
his diabetes was only treated with restricted diet.  He 
denied needing oral hypoglycemic agents and insulin shots.  
The veteran has also testified that his activities are not 
restricted due to diabetes mellitus, and that he controlled 
his disease through diet.  

The above evidence shows that the veteran's diabetes mellitus 
requires treatment with a restricted diet, but does not 
require. Insulin, oral hypoglycemic agents or restriction of 
activities.  The veteran has reported that he requires 
medication to control a seizure disability, but the use of 
medication to control an additional disability does not 
satisfy the schedular criteria for a higher evaluation for 
diabetes mellitus. Accordingly, a schedular disability rating 
greater than 10 percent the veteran's diabetes mellitus is 
not warranted at any time since the effective date of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
veteran's disability.  The veteran's diabetes mellitus is 
treated by a restricted diet.  This is specifically 
contemplated by the rating criteria.  The rating criteria are 
therefore adequate to evaluate the veteran's disability.  

While the veteran contends that his service-connected 
diabetes mellitus impacts his ability to work as a prison 
guard due to his restricted diet, the record contains no 
evidence that the veteran has missed work, been reprimanded, 
or has experienced "marked interference" with his 
employment due to his diabetes mellitus.  There is also no 
evidence of frequent hospitalization due to the veteran's 
disability.  Referral for consideration of extraschedular 
rating is, therefore, not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities as secondary to service-
connected diabetes mellitus is denied.

Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


